Donald L. Corbin, Chief Judge, dissenting. To avoid repetition, I agree with the substance of Judge Mayfield’s dissenting opinion, but would dispose of the case iri a different manner. Briefly, I believe that the trial court was correct in denying appellants’ motion for summary judgment and agree with the majority in that respect, but I do not agree that the appellants chose to rest on their motion for summary judgment. A stipulation of facts, to which a copy of the contracts in question were attached, was filed for consideration by the court. The trial court found that no attorney’s fees should be awarded and that appellants’ claim should be dismissed. I believe the court’s ruling was clearly erroneous and would reverse, despite counsel’s failure to couch his argument in those terms. When we review chancery cases, we do not remand a case where we can plainly see the equities of the parties. See Ferguson v. Green, 266 Ark. 556, 587 S.W.2d 18 (1979). The equities require that appellants prevail on their claim despite counsel’s failure to request the proper relief on appeal. The contracts in question were drafted by appellees and had they intended to exclude appellants’ attorney’s fees they could have done so. Furthermore, the purpose of the guaranty agreement, to insure that appellants would not be disadvantaged by appellees’ assumption of the obligation, is defeated by the chancellor’s disposition, and the attorney’s fee provision is rendered a nullity. I would find in favor of appellants and render the decree on appeal that should have been rendered below.